      Case 18-31274 Document 3071 Filed in TXSB on 04/12/19 Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION                                        ENTERED
                                                                                     04/12/2019
IN RE:                                      §
IHEARTMEDIA, INC., et al                    §      CASE NO: 18-31274
                                            §
                                            §      Jointly Administered Order
       Debtors                              §
                                            §      CHAPTER 11

                                        ORDER

        For the reasons set forth in the Memorandum Opinion issued on this date, Samantha
Springs may amend the debtor named in Proof of Claim No. 88-2. This amendment must be
filed by 5:00 p.m. on April 22, 2019.

      SIGNED April 12, 2019.


                                            ___________________________________
                                                       Marvin Isgur
                                            UNITED STATES BANKRUPTCY JUDGE




1/1
